DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 03 February 2022.
Claims 1 – 5, 7 – 11 and 13 – 18 are pending.
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims are rejected under new grounds of rejections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered.

Interview Summary
An attempt was made, on 08 March 2022, to contact Olawale Otebade (Reg. No. 72,206) in order to resolve the issues below but no response was received.  Therefore, this Office Action is hereby issued.

Claim Objections
Claims 1 – 5, 7 and 14 – 18 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “writing, to a portion of the second physical block associated with the portion of the first[[-]]translation unit that aligns with the at least one portion of the write request”.  This is to remove extra “-”.

Claim 3 should be amended to “determining that the at least one portion the write request does not align with the first translation unit further comprises”.  This is to maintain proper antecedence basis to “first translation unit’ in claim 1.

Claim 14 should be amended to “determine that at least one portion of a write request, to a first translation unit of a plurality of translation units, does not align, wherein the at least one portion of the write request is see also claim 4).  In addition, this limitation is also inconsistent with the instant specification because determination of portion of write request (that is end/last element) is based on ending logical address not aligning with ending logical address of TU (and not based on said end/last element per se) (see spec ¶[55]).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 11 and 13 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, “designating a second part of the second entry as invalid data, wherein the second part of the second entry corresponds a portion of the first translation unit that does not align with the at least one portion of the write request” does not appear to be supported in the instant specification and introduces new matter.  In particular, the limitation in question recites correspondence between i) second invalid part of second entry and ii) part of second entry) with second part having invalid data (see spec ¶[60]) and ii) partial TU 314 (at least one portion of write request) that is not aligned with TU 0 (first translation unit) (see spec ¶[55]), there does not appear to a disclosure of correspondence between i) said second part (of said entry 324) and ii) portion of said TU 0 that is unaligned with said partial TU 314.  Therefore, the limitation in question lack written support.
Claim 8 is the method claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 14 is the non-transitory computer-readable storage medium claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claims, dependent upon independent claims 1, 8 or 14, are also rejected on the same grounds as said independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 7 – 11 and 13 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

see claim 1 “determining that at least one portion of a write request, to a first translation unit of a plurality of translation units, does not align with, the first translation unit”).  However, claim 1 further recites that said portion of said write request also aligns with a portion of said first translation unit (see claim 1 “wherein the first part of the first entry corresponds a portion of the first translation unit that aligns with the at least one portion of the write request”).  It is unclear how said portion of said write request is i) unaligned with said first translation unit and ii) at the same time would be aligned with a portion of said first translation unit.  Since the metes and bounds of claim 1 could not be determined, claim 1 as recited is unclear and indefinite.  
Claim 8 is the method claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 14 is the non-transitory computer-readable storage medium claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claims, dependent upon independent claims 1, 8 or 14, are also rejected on the same grounds as said independent claims.

Response to Remarks
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims are rejected under new grounds of rejection.
supra, Applicant’s amendments introduced 112(a) written support and 112(b) indefiniteness.

Additional Remarks
In the interest of compact prosecution, Examiner suggests amending as follows to address 112 rejections.
To address 112(a) written support, claims 1, 8 and 14 should be amended to “designating a second part of the second entry as invalid data, wherein the second part of the second entry corresponds to remaining portion of the second physical block that does not align with the at least one portion of the write request”.  Support for this amendment is found in Fig. 3 and ¶[60-61] of the instant specification.
To address 112(b), claim 1 should be amended to “determining that at least one portion of a write request, to a first translation unit of a plurality of translation units, does not align fully with the first translation unit”.  Claims 8 and 14 should be amended to “determining that at least one portion of a write request, to a first translation unit of a plurality of translation units, does not align fully with the first translation unit”.  Support for this amendment is found in ¶[55] of the instant specification and also Fig. 3.  In view of this amendment, to maintain proper antecedence, claim 3 should be amended to “determining that the at least one portion the write request does not align fully with the first translation unit further comprises”.
While the suggested amendments would overcome 112 rejections, further search and consideration is required in order to determine allowability of the claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139